Citation Nr: 0828640	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for PTSD. 

The veteran attended a hearing before the undersigned in 
April 2008.  A transcript of this hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD from a medical 
professional that relates this diagnosis to events in active 
service.

2.  There is no credible evidence to support the occurrence 
of the veteran's claimed stressors.

3.  The veteran did not engage in combat with the enemy. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, for 
claims pending on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the fourth requirement.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the 
Agency of Original Jurisdiction (AOJ) in August 2006 complied 
with the previous requirement and contained a notation that 
the veteran should send VA any records pertinent to his 
claimed condition.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The August 2007 letter contained notice as to the elements 
required by Pelegrini and Dingess and the notice was provided 
prior to the appealed rating decision, fully in accordance 
with Pelegrini II and Mayfield.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent a VA examination in September 2007. 

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD requires a current diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in- 
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996). 

Factual Background

The veteran's service medical records are negative for any 
psychiatric findings.   

In March 2006 the veteran presented to the Omaha, Nebraska VA 
Medical Center (VAMC) for treatment of his depression.  The 
veteran reported experiencing significant life-threatening 
situations while he was in combat in Vietnam and witnessed 
several of his friends getting injured during the war.  He 
also reported having significant problems with alcohol and 
past drug use.  The diagnosis was major depressive disorder 
in partial remission and PTSD.  A Global Assessment 
Functioning (GAF) score of 60 was reported.

In a June 2006 letter, the veteran stated that he witnessed a 
man burn to death and saw body bags.

In an October 2006 letter, a coordinator from the Joint 
Service Records Research Center (JSRRC) (formerly known as 
the Center for Unit Records Research (CURR)) stated that 
there was insufficient information required to verify the 
stressful events described by the veteran.

In the veteran's November 2006 notice of disagreement (NOD), 
he stated that his stressful incident occurred at Chu Lai Doc 
Pho village as he witnessed the burning of a villager who was 
tied and unable to escape.  The veteran also stated that he 
experienced mortar attacks on Chu Lai approximately in the 
spring of 1971.

In a February 2007 letter, the JSRRC coordinator stated that 
while the veteran claimed to be under rocket attacks at Chu 
Lai in the spring of 1971, his records showed that his 
records showed that he was assigned to HHS, B Battery, 6th 
Battalion 11th Artillery from January 25, 1971 to February 1, 
1971 and to Battery A, 6th Battalion 11th Artillery from 
February 1, 1971 to June 27, 1971.  These two units were 
located at Duc Pho.  The veteran was not transferred to Chu 
Lai until June 17, 1971.  Based on this information, JSRRC 
could not corroborate the veteran being under attack at Chu 
Lai in the spring of 1971 as his unit was not located there.

In March 2006 and April 2006 the veteran underwent treatment 
at the VAMC by Dr. Heaney.  Dr. Heaney reported that the 
veteran's trauma history indicated sexual abuse victimization 
when he was 11 years old.  His reported military history 
included exposure to dead bodies, peers being wounded and 
Vietnamese on Viet Cong atrocities.  The veteran also had a 
significant chemical dependence history which was in 
sustained remission.  The diagnosis was PTSD and major 
depressive disorder.  A GAF of 60 was reported.

In September 2007 the veteran underwent a VA examination.  He 
reported that in Duc Pho in February or March he witnessed 
soldiers pouring gas on Viet Cong soldiers.  He also stated 
that he witnessed injuries from his fellow soldiers and he 
saw body bags on a truck coming back from Laos in a convoy.  
The examiner noted that the veteran's symptom reporting on 
the day of the examination was different to what he had 
reported to Dr. Heaney for certain military traumas.  There 
were many instances that did not meet the "A" criteria of 
PTSD.  The examiner stated that if the event of seeing the 
atrocity of seeing people being burned could be confirmed, 
then his opinion was that the veteran had military based 
PTSD.  If not confirmed, then he had PTSD related to a host 
of factors that are pre-military and post military related.  
The examiner was not able to separate out GAF for the 
military versus non-military traumas as that would be beyond 
speculation in his opinion.  He concluded that it was as 
least as likely as not that the veteran's major depression 
was secondary to his PTSD.  A GAF score of 60 was reported.

The veteran submitted undated letters from his children 
detailing their father's irritability and substance abuse 
problems that they attributed to his PTSD.

At his April 2008 hearing, the veteran testified that while 
in service he did a lot of mine sweeps, found a lot of bombs 
and came under fire.  He stated that he saw the unloading of 
body bags and had bullets fired at him.  The veteran's 
spouse, in a taped recorded message, stated that her husband 
was a changed man when he came back from Vietnam.  

Analysis

Competent medical professionals have concluded that the 
veteran met the criteria for a diagnosis of PTSD, and have 
linked the diagnosis to stressors during service.  The 
remaining question is whether there is credible supporting 
evidence of the claimed stressors or whether the veteran 
engaged in combat and the claimed stressors involve combat.

As a first step, the Board must make a specific finding as to 
whether or not the veteran actually engaged in combat.  
Zarycki v. Brown, supra.  

His military occupational specialty (MOS), according to his 
DD Form 214, was that of Artillery and he was the recipient 
of the National Defense Service Medal, the Vietnam Service 
Medal with two Bronze Stars, and the Vietnam Campaign Medal, 
Army Commendation Medal and the Bronze Star Medal.  While the 
veteran's DD 214 indicates that he received numerous medals, 
the evidence to include the veteran's DD-214, medals and 
awards, do not indicate that he engaged in combat with the 
enemy.

Based on these records, the Board finds that the veteran did 
not participate in combat within the meaning of 38 C.F.R. § 
3.304(f) or VAOPGCPREC 12-99.  

As combat status is not shown, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence; rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

Here, the veteran has reported several incidents as 
stressors.  However, none of these stressors have been 
corroborated or verified by service department records and, 
for the most part, it does not appear that such verification 
is possible.  Specifically, the JSRRC could not corroborate 
the veteran's being under attack at Chu Lai in the spring of 
1971 as his unit was not located there.  Furthermore, a 
review of the whole record does not show sufficiently 
detailed information that would enable corroboration of the 
veteran's vague account of witnessing body bags and citizens 
being doused with gasoline and such is clearly not shown in 
his service records.  

The Board notes the statements of the veteran's daughters and 
his wife.  However, these statements relate manifestations of 
his psychiatric disability and are not able to relate to his 
stressor verification.  Additionally, these statements were 
not contemporaneous.  There must be some "independent 
evidence" that the veteran participated in or was exposed to 
combat (buddy statements, notation in appellant's personnel 
record, contemporaneous letters from appellant to his family, 
etc.).  Pentecost v. Principi, supra.

So, despite extensive development, the record contains no 
evidence of any verifiable stressor that could possibly meet 
DSM-IV criteria.

Without evidence of a stressor, there is no basis upon which 
to establish service connection for PTSD.  38 C.F.R. § 
3.304(f).  

Because of the veteran has major depressive disorder, the 
Board has also considered whether service connection might be 
established under the more generalized characterization of an 
acquired psychiatric disorder.  In this regard, the veteran's 
service medical records are negative for mental health 
complaints or treatments.  It is also noted that the first 
medical evidence of any diagnosis for a major depressive 
disorder appears in VAMC treatment records from March 2006, 
over 34 years following the veteran's discharge from service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The Board notes that the September 2006 VA examiner concluded 
that it was as least as likely as not that the veteran's 
major depression was secondary to his PTSD.  Service 
connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  However, as the 
veteran is not entitled to service connection for PTSD, 
service connection for a major depressive disorder on a 
secondary basis is not available.

There is no other medical evidence that can be construed as 
linking the veteran's current psychiatric condition with 
service.  So, while the veteran clearly suffers from a 
psychiatric condition, the third element for a successful 
claim of service connection addressed in Hickson, supra, is 
not met. 

In view of the above, the Board must conclude that there is 
no credible evidence to support the occurrence of the 
veteran's claimed stressors.  The veteran should be mindful 
that the Board is not questioning the truthfulness of his 
statements or the statements of his wife and children.  
However, the law requires that there be credible evidence 
other than the veteran's own statements to support the 
occurrence of his claimed stressors.  As there is no such 
evidence, the weight of the evidence is against the claim, 
and entitlement to service connection for PTSD is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f). 


ORDER


Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.


____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


